DETAILED ACTION
This office action is in response to the communication received on 01/18/2018 concerning application no. 15/874,523 filed on 01/18/2018.
Claims 1-2, 4-11, and 14-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because:
Fig. 4: X and Y axes are missing units associated to the variables and are missing numerical scaling.
Fig. 5: X and Y axes are missing units associated to the variables and are missing numerical scaling.
Fig. 6: X and Y axes are missing units associated to the variables and are missing numerical scaling.
Fig. 8: X and Y axes are missing units associated to the variables and are missing numerical scaling.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 5-6, recite “the at least one ultrasound probe wherein a single ultrasound probe of the at least one ultrasound probe”. This claim element is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “single 
For purposes of examination, the Office is considering the at least one ultrasound probe to be the same as the single ultrasound probe.
Claim 4 is indefinite for the following reasons:
Lines 2-3, recites “a -20 dB frequency band of the first driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “-20 dB frequency band” is the same as the “the frequency band of the frequency power spectrum of the pulse of the first driving signal” established in claim 1 or is a separate and distinct feature. 
	For purposes of examination, the Office is considering the frequency bands to be the different.
Line 3, recites “a -20 dB frequency band of the second driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “-20 dB frequency band” is the same as the “the frequency band of the frequency power spectrum of the pulse of the second driving signal” established in claim 1 or is a separate and distinct feature. 
	For purposes of examination, the Office is considering the frequency bands to be the different.

	Claim 6, line 3, recites “a frequency band”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “frequency band” is the same as the “the frequency band of the frequency power spectrum of the pulse of the first driving signal” established in claim 1 or is a separate and distinct feature. 
	For purposes of examination, the Office is considering the frequency bands to be the same. Applicant is encouraged to use consistent claim language.

Claim 7, line 3, recites “a frequency band”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “frequency band” is the same as the “the frequency band of the frequency power spectrum of the pulse of the first driving signal” or “the frequency band of the frequency power spectrum of the pulse of the second driving signal” established in claim 1 or is a separate and distinct feature. 
	For purposes of examination, the Office is considering the frequency bands to be the different. Applicant is encouraged to use consistent claim language.


Line 3, recites “a -20 dB transmitting frequency band”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “frequency band” is the same as the “the frequency band of the frequency power spectrum of the pulse of the first driving signal” or “the frequency band of the frequency power spectrum of the pulse of the second driving signal” established in claim 1 or is a separate and distinct feature. 
	For purposes of examination, the Office is considering the frequency bands to be the different.
Lines 4-5, recites “a -6 dB transmitting frequency band”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “frequency band” is the same as the “the frequency band of the frequency power spectrum of the pulse of the second driving signal” established in claim 1 or is a separate and distinct feature. 
	For purposes of examination, the Office is considering the frequency bands to be the different.

Claim 15 is indefinite for the following reasons:
Lines 1-3 recite the limitation “the central frequency in the frequency power spectrum of the driving signal of the first driving element group ". There is insufficient antecedent basis for this limitation in the claim.
Lines 3-4 recite the limitation “the central frequency in the frequency power spectrum of the driving signal of the first driving element group ". There is insufficient antecedent basis for this limitation in the claim.
Lines 2-3, recite “the driving signal of the first driving element group”. There is insufficient antecedent basis for this limitation in the claim.
Lines 2-3, recite “the driving signal of the first driving element group”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the driving signal of the first driving element group” is the same as the “first driving signal” established in claim 1 or is a separate and distinct feature. 

Lines 3-4, recite “the driving signal of the second driving element group”. There is insufficient antecedent basis for this limitation in the claim.
Lines 3-4, recite “the driving signal of the second driving element group”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the driving signal of the second driving element group” is the same as the “second driving signal” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the driving signals to be the same. Applicant is encouraged to use consistent claim language.
Lines 2-3, recite “the first driving element group”. There is insufficient antecedent basis for this limitation in the claim.
Lines 2-3, recite “the first driving element group”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the first driving element group” is the same as the “first transducer group” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the groups to be the same. Applicant is encouraged to use consistent claim language.

Line 4, recite “the second driving element group”. There is insufficient antecedent basis for this limitation in the claim.
Line 4, recite “the second driving element group”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the second driving element group” is the same as the “second transducer group” established in claim 1 or is a separate and distinct feature. 


Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Shiwei Zhou et al. ("An Approach for Reducing Adjacent Element Crosstalk in Ultrasound Arrays", December 2003, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 50, No. 12, pages 1752-1761).

Regarding claim 1, Angelsen teaches an ultrasound diagnostic apparatus including at least one ultrasound probe (Probe) configured to transmit transmitting ultrasound to a subject and configured to receive a receiving signal from the subject to generate ultrasound image data from the receiving signal (Abstract teaches that the acoustic probe transmits and receives acoustic pulses. Paragraphs 0003 and 0005 teach that the probe is able to perform ultrasound imaging), the apparatus comprising: 
Probe) of the at least one ultrasound probe includes a transmitting opening including a plurality of transducers, and wherein the plurality of transducers includes a plurality of transducer groups including at least a first transducer group and a second transducer group (Paragraph 0053 teaches that the probe has a high frequency (HF) aperture 201 and a low frequency (LF or LF1) aperture 202. See Fig. 2a. Paragraph 0110 teaches that the probe has CMUT/PMUT transducers. Paragraph 0014 teach that the elements are arranged in groups that are connecter to sub-aperture beamforming electronics); 
a transmitter (Apertures 201 and 202) which: 
generates a plurality of driving signals with different driving waveforms, the plurality of driving signals including at least a first driving signal and a second driving signal (Paragraph 0013 teaches that the HF and LF transmission is separate and in different frequency bands. Paragraph 0104 teaches that the amplitude of the LF transmission can be set higher than the HF transmit aperture),  
provides a time delay, the time delay provided to the first driving signal, to the second driving signal, or to both the first driving signal and the second driving signal of the plurality of driving signals so that the transmitting ultrasound focuses to a same focal point (Paragraph 0056 teaches the equations that are used in the propagation lag for the LF1 and HF apertures. The equation for LF is dependent on RLO(z) and RLI(z) and the HF is dependent on RHO(z) and RHI(z). Fig. 2a shows that the values are different from one another and would result in different propagation lags. Paragraph 0057 teaches that the HF and LF lags are different and have a change in the oscillation phase of 90 degrees. Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a),
outputs the first driving signal to the first transducer group, and outputs the second driving signal to the second transducer group (Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a), according to control by a controller, the transmitter sequentially switching the transducers of the first transducer group and the second transducer group to which the first driving signal and the second driving signal is supplied (Abstract teaches that the array can be a switched array. Paragraph 0026 teaches that switches can be used for the electronic selectable connection of groups of array elements for sub-aperture beamforming);
a receiver which receives the receiving signal from the subject (Paragraph 0013 teaches that the arrays care able to receive HF and LF signals); and
a central processing unit which generates the ultrasound image data from the receiving signal (Paragraphs 0003 and 0005 teach that the probe is able to perform ultrasound imaging),
wherein 
the first transducer group is positioned on an inner side of the transmitting opening and the second transducer group is positioned to an outer side of the first transducer group (Fig. 2a shows the HF transmit aperture 201 to be in the center and the LF aperture 202 on the outer side of the transducer), and 
that the transmitting ultrasound focuses at the same focal point (Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a).
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, 
wherein the transmitter is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a pulse of the second driving signal being included in a frequency power spectrum of a pulse of the first driving signal, and
wherein a frequency band of the frequency power spectrum of the pulse of the first driving signal is wider than a frequency band of the frequency power spectrum of the pulse of the second driving signal, and the frequency band of the frequency power spectrum of the pulse of the first driving signal includes the frequency band higher than the frequency band of the frequency power spectrum of the pulse of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Zhou teaches an ultrasound diagnostic apparatus,
Element array as seen in Fig. 2 with voltage inputs) is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a pulse of the second driving signal being included in a frequency power spectrum of a pulse of the first driving signal (Fig. 7 shows the element 5 peak to be at -20 dB at a frequency of 2.5 MHz. This is within element 4’s frequency spectrum of 0- 9 MHz), and
wherein a frequency band of the frequency power spectrum of the pulse of the first driving signal (Data associated with element 4 in Fig. 7) is wider than a frequency band of the frequency power spectrum of the pulse of the second driving signal (Data associated with element 5 in Fig. 7), and the frequency band of the frequency power spectrum of the pulse of the first driving signal includes the frequency band higher than the frequency band of the frequency power spectrum of the pulse of the second driving signal (Fig. 7 shows the element 4’s frequency band at -50 dB is from 1-5MHz. And is wider and higher than the element 5’s frequency band at -60 dB, which is from 1-4MHz).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Zhou’s teaching of a frequency showing a maximum strength in a frequency power spectrum of a transmitting pulse signal of the second driving signal that is included in the frequency power spectrum of a transmitting pulse signal of the first driving signal. And that the frequency band of the first signal is higher than the frequency band of the second signal. This modified apparatus would allow for the reduction in output signal cross-talk (Abstract of Zhou). Furthermore, the modified apparatus implements ultrasound imaging techniques in a minimal cost (Abstract of Zhou).

Regarding claim 2, modified Angelsen teaches that ultrasound diagnostic apparatus in claim 1, as discussed above. 
	Angelsen further teaches an ultrasound diagnostic apparatus, wherein the central processing unit selects one of the first driving signal or the second driving signal from the plurality of driving signals with the different driving waveforms for each of the transducer groups (Abstract teaches that the frequencies selected can be HF, LF1, LF2, …, LFn. Paragraph 0013 teaches that the HF and LF transmission is separate and in different frequency bands. Paragraph 0104 teaches that the amplitude of the LF transmission can be set higher than the HF transmit aperture. Fig. 2a shows the HF aperture 201 and the LF aperture 202),
wherein, the transmitter generates the selected driving signal and outputs the selected driving signal to a transducer group of the plurality of transducer groups corresponding to the selected driving signal (Paragraph 0053 teaches that the HF aperture is aperture 201, which is the inner aperture in Fig. 2a. The LF aperture is aperture 202, which is the outer aperture in Fig. 2a).

Regarding claim 4, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that a - 20 dB frequency band of the first driving signal is wider than a -20 dB frequency band of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Zhou teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that a -20 dB frequency band of the first driving signal is wider than a -20 dB frequency band of the second driving signal (Fig. 4 teaches that the -20 dB frequency band of the element 4 is wider than the -20 dB frequency band of the element 5. See modified Fig. 7 below).


    PNG
    media_image1.png
    266
    550
    media_image1.png
    Greyscale

Modified Fig. 7
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Zhou’s teaching of a first signal with a wider -20 dB frequency band than the -20 dB frequency band of the second signal. This modified apparatus would allow for the reduction in output signal cross-talk (Abstract of Zhou). Furthermore, the modified apparatus implements ultrasound imaging techniques in a minimal cost (Abstract of Zhou).

Regarding claim 8, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, a ratio of a number of transducers of the first transducer group with respect to all transducers of the transmitting opening is 1/16 to 1/2.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Zhou teaches an ultrasound diagnostic apparatus, wherein, a ratio of a number of transducers of the first transducer group with respect to all transducers of the transmitting opening is 1/16 to 1/2 (Paragraph 2 of the “Transmitting mode” section teaches the element 4 outputs an impulse. This is the first group1.  The other elements 1-3 and 5-7, can have 0 or a non-zero output and make up the second group. The ratio of first to second group is 1/6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Zhou’s teaching of a ratio of a number of transducers ranging from 1/16 to ½. This modified apparatus would allow for the reduction in output signal cross-talk (Abstract of Zhou). Furthermore, the modified apparatus implements ultrasound imaging techniques in a minimal cost (Abstract of Zhou).

Regarding claim 15, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein the central frequency in the frequency power spectrum of the driving signal of the first driving element group is higher than the central frequency in the frequency power spectrum of the driving signal of the second driving element group.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Zhou teaches an ultrasound diagnostic apparatus, wherein the central frequency in the frequency power spectrum of the driving signal of the first driving element group is higher than the central frequency in the frequency power spectrum of the driving signal of the second driving element group (See modified Fig. 7 below).

    PNG
    media_image2.png
    401
    332
    media_image2.png
    Greyscale

Modified Fig. 7
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Pekar’s teaching of a central frequency that is higher than the second group’s frequency. This modified apparatus would allow for the reduction in output signal cross-talk (Abstract of Zhou). Furthermore, the modified apparatus implements ultrasound imaging techniques in a minimal cost (Abstract of Zhou).

Claims 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Shiwei Zhou et al. ("An Approach for Reducing Adjacent Element Crosstalk in Ultrasound Arrays", December 2003, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 50, No. 12, pages 1752-1761) further in view of Martin Pekar et al. ("Frequency Tuning of Collapse-Mode Capacitive Micromachined Ultrasonic Transducer", 6 October 2016, Ultrasonics 74, pages 144-152).

Regarding claim 5, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.

In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Pekar teaches an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the first driving signal transmitted from the first transducer group is smaller than a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the second driving signal transmitted from the second transducer group (The ratio of the -6 dB/-20 dB of -110V (About 0.21) is smaller than the -6 dB/-20 dB of signal -80V (About 0.5). See modified Fig. 7 below).

    PNG
    media_image3.png
    686
    535
    media_image3.png
    Greyscale

Modified Fig. 7


Regarding claim 9, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the single ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Pekar teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the single ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the second driving signal (See modified Fig. 7 below).

    PNG
    media_image4.png
    492
    534
    media_image4.png
    Greyscale

Modified Fig. 7
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Pekar’s teaching of a first signal with a greater strength than the second signal with a strength at the -6 dB. This modified apparatus operate efficiently at multiple center frequencies when the driving pulse and the bias voltage are optimized (Abstract of Pekar). Furthermore, this modified apparatus has a range of tenability and a strong transmit sensitivity (Conclusion of Pekar).

Claims 6-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Shiwei Zhou et al. ("An Approach for Reducing Adjacent Element Crosstalk in Ultrasound Arrays", December 2003, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 50, No. 12, pages 1752-1761) further in view of Tetsuya (JP 2014168555).


However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal so that the frequency power spectrum of the pulse of the first driving signal has a frequency band included in a -20dB transmitting frequency band of the single ultrasound probe; 
wherein there are signal strength peaks on each of a lower frequency side of a central frequency of the -20 dB transmitting frequency band and a higher frequency side of the central frequency; and 
wherein a signal strength in a frequency region between the signal strength peaks on each of the lower frequency side and the higher frequency side is -20 dB or more relative to a maximum value of a signal strength.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal so that the frequency power spectrum of the pulse of the first driving signal has a frequency band included in a -20dB transmitting frequency band of the single ultrasound probe (Paragraph 0024 teaches the monitoring of the pulse signals Sg’s peaks with respect to the frequency spectrum as seen in Fig. 5C. Paragraph 0024 is teaching that the data of Fig. 5 is from the single ultrasound probe 2. It does not recite the use of multiple probes);
wherein there are signal strength peaks on each of a lower frequency side of a central frequency of the -20 dB transmitting frequency band and a higher frequency side of the central frequency (See modified Fig. 5C below); and and 
wherein a signal strength in a frequency region between the signal strength peaks on each of the lower frequency side and the higher frequency side is -20 dB or more relative to a maximum value of a signal strength (See modified Fig. 5C below).

    PNG
    media_image5.png
    371
    373
    media_image5.png
    Greyscale

Modified Fig. 5C
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Tetsuya’s teaching of having a central strength greater than a reference and peaks on the lower higher frequency. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 7, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein the transmitter generates the second driving signal so that the frequency power spectrum of the pulse of the second driving signal has a frequency band included in a -20dB transmitting frequency band of the single ultrasound probe and a maximum strength peak is on a lower frequency side than a central frequency of the -20 dB transmitting frequency band.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein the transmitter generates the second driving signal so that the frequency power spectrum of the transmitting pulse signal of the second driving signal has a frequency band included in a -20 dB transmitting frequency band of the ultrasound probe and See modified Fig. 5C below. Paragraph 0024 is teaching that the data of Fig. 5 is from the single ultrasound probe 2. It does not recite the use of multiple probes).

    PNG
    media_image6.png
    347
    568
    media_image6.png
    Greyscale

Modified Fig. 5C
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Tetsuya’s teaching of having a peak strength in the second signal that is at a lower frequency than the center frequency. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 11, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein, 
the transmitter and the receiver output the plurality of driving signals and generate the receiving signal according to tissue harmonic imaging; and 
the central processing unit extracts a harmonic wave component which has a higher-order than that of a fundamental wave component of the receiving signal from the receiving signal corresponding to 
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein
the transmitter (Transmission unit 12) and the receiver (Reception unit 13) output the plurality of driving signals and generate the receiving signal according to tissue harmonic imaging (Paragraph 0060 teaches that the transmission and reception of multiple ultrasound signals are conducted according to tissue harmonic imaging); and
the central processing unit (Image generation unit 14) extracts a harmonic wave component which has a higher-order than that of a fundamental wave component of the receiving signal from the receiving signal corresponding to one of the first driving signal or the second driving signal and generates an ultrasound image based on the harmonic wave component (Paragraphs 0030-0031 teach that the image generation unit 14 includes a harmonic component extraction unit 14a. This harmonic component extraction unit 14a is able to extract harmonic components and is able to generate an image. Paragraph 0060 teaches tissue harmonic imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 14, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.

In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein the ultrasound image data is data to perform tissue harmonic imaging based on the receiving signal (Paragraphs 0030-0031 teach that the image generation unit 14 includes a harmonic component extraction unit 14a. This harmonic component extraction unit 14a is able to extract harmonic components and is able to generate an image. Paragraph 0060 teaches tissue harmonic imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Shiwei Zhou et al. ("An Approach for Reducing Adjacent Element Crosstalk in Ultrasound Arrays", December 2003, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 50, No. 12, pages 1752-1761) further in view of Tanaka et al. (PGPUB No. US 2015/0313575).

Regarding claim 10, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein, the plurality of transducer groups are driven by a common driving voltage.
Fig. 3 shows that the power source 42 indirectly provides voltage to the ultrasonic probe 100. Paragraph 0075 teaches that the ultrasonic probe can have a plurality of transducer groups. This is also seen in Fig. 11).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Tanaka’s teaching of a common driving voltage for the transducer groups. This modified apparatus would allow a user to conduct micro-beamforming and reduce the required amount of electrical circuitry. Additionally, the modified apparatus would allow for the of ultrasound images with high spatial resolution (Paragraph 0007 of Tanaka).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Phillips (US Patent No. 6,213,947): Teaches the analysis of multiple frequency spectra of ultrasound signals.
Baba et al. (PGPUB No. US 2006/0084873): Teaches the analysis of multiple frequency spectra of ultrasound signals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793   

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The definition of a group is “A group must contain at least one element, with the unique (up to isomorphism) single-element group known as the trivial group.” I.e. a single element group, is a trivial group and is by definition in a group (Link: https://mathworld.wolfram.com/Group.html)